Citation Nr: 0422238	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-20 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

What evaluation is warranted for gastroesophageal reflux 
disease with hiatal hernia from August 16, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty form August 1996 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

During a July 2004 travel board hearing, the veteran 
testified that his symptoms had progressively worsened since 
a December 2001 VA examination.  In order to accurately 
assess the current status of his disorder, he should be 
scheduled for an examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

The veteran also indicated that he received treatment at the 
Phoenix VA Medical Center (VAMC).  Additional records that 
have been generated during the pendency of the appeal since 
October 2003, should be obtained for association with the 
claims folder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
gastroesophageal reflux disease with 
hiatal hernia since October 2003.  
Following the veteran's response, the RO 
should attempt to secure all records not 
already in the claims folder, to include 
records from the Phoenix VAMC since 
October 2003.  Any such records obtained 
should be associated with the claims 
file.  Any unsuccessful attempt at 
procuring any medical records must be 
documented in writing.  The veteran and 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice that he should submit any 
pertinent evidence in his possession.  

3.  Upon completion of the development 
described above, the veteran must be 
afforded an examination with a physician 
to determine the nature and extent of 
gastroesophageal reflux disease with 
hiatal hernia.  The claims folder must be 
provided to and reviewed by the 
physician.  All tests or studies 
necessary to make this determination 
should be ordered.  The examination 
should be conducted in accordance to the 
latest AMIE worksheet for 
gastroesophageal reflux disease and a 
hiatal hernia, and the findings should be 
reported in detail.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim .

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, that development 
should be undertaken.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of the decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




